Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 11.1 WIRELESS TELECOM GROUP, INC. COMPUTATION OF PER SHARE EARNINGS (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Net Income (Loss) $ (510,148 ) $ 941,937 $ (2,028,941 ) $ 2,608,927 BASIC EARNINGS: Weighted average number of common shares outstanding Basic earnings (loss) per common share $ ) $ $ (0.08 ) $ 0.10 DILUTED EARNINGS: Weighted average number of common shares outstanding Assumed exercise of stock options - - Weighted average number of common shares outstanding, as adjusted Diluted earnings (loss) per common share $ ) $ $ ) $
